                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


MILLS WETZEL LANDS, INC.,

           Plaintiff,

v.                                            Civil Action No. 5:18CV23
                                                                (STAMP)
EQT PRODUCTION COMPANY,
EQT GATHERING, LLC
(d/b/a “EQT MIDSTREAM”),
EQT ENERGY, LLC,
EQT MIDSTREAM SERVICES, LLC
and EQT CORPORATION, all of
which are foreign business
entities operating and
doing business within the
State of West Virginia,

           Defendants.


                   MEMORANDUM OPINION AND ORDER
          DENYING IN PART AND GRANTING IN PART AS FRAMED
             DEFENDANTS’ MOTION FOR PARTIAL DISMISSAL

                            I.   Background

     This is a property case arising out of a dispute regarding the

proceeds from the sale of oil, natural gas and natural gas liquids

from certain leaseholds located in Wetzel County, West Virginia.

This matter concerns the following lease agreements pertinent to

plaintiff’s oil and gas rights in various properties: (1) the

Richwood I Lease, (2) the Richwood II Lease, and (3) the Stone

Lease.   The leases cover over 6,900 net mineral acres.      Plaintiff

Mills Wetzel Lands, Inc. (“Mills Wetzel”) is the lessor under the

Richwood I Lease, Richwood II Lease, and the Stone Lease.          EQT

Production Company is the current lessee under the Richwood I

Lease, the Richwood II Lease, and the Stone Lease.
        Plaintiff, Mills Wetzel, filed its complaint (ECF No. 1)

against the defendants, EQT Production Company, EQT Gathering, LLC,

EQT Energy, LLC, EQT Midstream Services, LLC, and EQT Corporation

(hereinafter, collectively “defendants”), in this Court and asserts

the following causes of action against each of the defendants:

alter ego (Count IV); breach of contract (Count V); fraud (Count

VI); conversion (Count VII); breach of the implied duty of good

faith    and   fair   dealing   (Count       VIII);   interest    on   improperly

withheld royalty payments (Count IX); and punitive damages (Count

X).

        Plaintiff seeks a variety of damages including, but not

limited to, a “decree that EQT has breached its contract with Mills

Wetzel, has acted fraudulently, has converted Mills Wetzel property

to its own use, and has violated the covenant of good faith and

fair dealing”; “all monies unlawfully withheld and/or deducted and

retained by EQT from Mills Wetzel’s royalty interests . . . ”;

compensatory damages; punitive damages; an accounting; pre-judgment

and post-judgment interest; “legal fees and costs incurred”; and

“such other and further relief, both general and special,” as the

Court deems just and proper.”       ECF No. 1 at 28-29.          All defendants,

EQT Production Company, EQT Gathering, LLC, EQT Energy, LLC, EQT

Midstream Service, LLC, and EQT Corporation, respectively, filed

answers to the plaintiff’s complaint.            ECF Nos. 6, 7, 8, 9, and 10.

        Defendants also filed a motion for partial dismissal (ECF No.

11) and memorandum in support (ECF No. 12).                 Specifically, all



                                         2
defendants move to dismiss plaintiff’s claims for alter ego (Count

IV), fraud (Count VI), conversion (Count VII), breach of the

implied duty of good faith and fair dealing (Count VIII), and

punitive damages (Count X).     All defendants except EQT Production

Company, namely, EQT Gathering, LLC, EQT Energy, LLC, EQT Midstream

Services, LLC, and EQT Corporation (the “non-lessee entities”),

move to dismiss plaintiff’s claims for breach of contract (Count V)

and request for attorneys’ fees pursuant to its tort claims and

breach of contract claim.

     In support, defendants assert that plaintiff has failed to

allege facts which create a facial plausibility of a basis to

impose alter ego liability, and that plaintiff’s claims for fraud

and conversion are barred by the gist of the action doctrine.    ECF

No. 12 at 4, 6. Further, defendants state that even if plaintiff’s

claim for fraud was not so barred, it is not pled with the

requisite degree of particularity and must be dismissed. Id. at 6.

Further, defendants contend that, in West Virginia, there is “no

independent claim for a breach of the common law duty of good

faith” because a claim for breach of the covenant of good faith and

fair dealing is really a claim for breach of contract as a matter

of law.   Id. at 12.   Lastly, defendants assert that there is no set

of facts upon which plaintiff can establish its breach of contract

claim against the non-lessee entities and that plaintiff cannot

recover punitive damages and cannot recovery attorneys’ fees for

its tort claims or its breach of contract claim against the



                                   3
non-lessee entities.      Id. at 13, 14.            Based on the foregoing,

defendants move that the following claims be dismissed as a matter

of law because they fail to state a claim upon which relief may be

granted: (1) alter ego; (2) breach of contract and attorneys’ fees

as to the non-lessee entities; (3) fraud; (4) conversion; (5)

breach of the implied duty of good faith and fair dealing; and (6)

punitive damages.

     After this Court entered several orders approving the parties’

joint stipulations extending the time for plaintiff to respond (ECF

Nos. 17, 19, 28), plaintiff filed a response in opposition to the

defendants’ motion for partial dismissal.             ECF No. 37.      Plaintiff

opposes   the   defendants’   motion      seeking    partial    dismissal      and

contends that no claim in the complaint is properly dismissible

because all claims are sufficiently pleaded and appropriately

postured for discovery.       ECF No. 31 at 1-2.         Plaintiff contends

that it has pleaded more than sufficient factual content to allow

the Court to draw the reasonable inference that the EQT defendants

are alter egos of each other and, as a result of the alleged

conduct, plaintiff’s breach of contract and alter ego claims each

have facial plausibility against all EQT defendants and must

survive the motion to dismiss.            Id. at 17.     At the very least,

plaintiff    contends,   discovery     is    required    to    flesh    out    the

relationships among the various EQT defendants to determine whether

all EQT defendants are alter egos of each other and whether the

non-EQT     production   defendants       also   breached      the     terms   of



                                      4
plaintiff’s leases.    Id.    Further, plaintiff asserts that the gist

of the action doctrine does not bar the plaintiff’s claim for fraud

and conversion and that plaintiff’s claims, including breach of

implied duty of good faith and fair dealing as well as breach of

contract, are sufficiently pleaded and should not be dismissed.

Lastly, plaintiff contends that it can recovery attorneys’ fees and

punitive damages pursuant to its torts claims and that its claims

are sufficiently pleaded and should not be dismissed.             Id. at 34.

Plaintiff requests that this Court deny defendants’ motion for

partial dismissal in all respects.

     After this Court entered an order approving the parties’ joint

stipulation    extending     the   time   for   defendants   to    reply    to

plaintiff’s response in opposition (ECF No. 33), defendants filed

a reply, again asserting that plaintiff’s claim for alter ego is

insufficiently plead and that this Court should dismiss plaintiff’s

breach of contract claim against the non-lessee entities.                  ECF

No. 34.    Defendants further state in response that the gist of the

action doctrine bars plaintiff’s claims for fraud, conversion, and

breach of the implied duty of good faith and fair dealing.                 Id.

at 6.     Moreover, defendants contend that plaintiff’s claims for

fraud do not satisfy the requirements of Rule 9(b) of the Federal

Rules of Civil Procedure and that this Court should dismiss

plaintiff’s claims for attorneys’ fees and punitive damages in that

plaintiff’s complaint fails to set forth a viable “independent,

intentional tort” that would entitle plaintiff to recover punitive



                                      5
damages for its breach of contract claim.           Id. at 14.    Defendants

request this Court dismiss plaintiff’s claim for alter ego, breach

of contract as to the non-lessee entities, fraud, conversion,

breach of the implied duty of good faith and fair dealing, punitive

damages, and plaintiff’s claim for attorneys’ fees related to its

tort claims as well as its breach of contract claim against the

non-lessees.     Id. at 15.

        Now pending before the Court is the defendants’ fully briefed

motion for partial dismissal of the plaintiff’s complaint (ECF No.

11).     For the reasons set forth below, this Court denies in part

and grants in part as framed the defendants’ motion for partial

dismissal.

                            II.    Applicable Law

        In assessing a motion to dismiss for failure to state a claim

under Rule 12(b)(6), a court must accept all well-pled facts

contained in the complaint as true.            Nemet Chevrolet, Ltd v.

Consumeraffairs.com, Inc, 591 F.3d 250, 255 (4th Cir. 2009).

However, “legal conclusions, elements of a cause of action, and

bare assertions devoid of further factual enhancement fail to

constitute well-pled facts for Rule 12(b)(6) purposes.”                 Id.

(citing Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)).               This

Court     also   declines     to   consider   “unwarranted       inferences,

unreasonable conclusions, or arguments.”        Wahi v. Charleston Area

Med. Ctr., Inc., 562 F.3d 599, 615 n.26 (4th Cir. 2009).




                                       6
     It has often been said that the purpose of a motion under Rule

12(b)(6) is to test the formal sufficiency of the statement of the

claim for relief; it is not a procedure for resolving a contest

about the facts or the merits of the case.   5B Charles Alan Wright

& Arthur R. Miller, Federal Practice and Procedure § 1356 (3d ed.

1998).    The Rule 12(b)(6) motion also must be distinguished from a

motion for summary judgment under Federal Rule of Civil Procedure

56, which goes to the merits of the claim and is designed to test

whether there is a genuine issue of material fact. Id. For purposes

of the motion to dismiss, the complaint is construed in the light

most favorable to the party making the claim and essentially the

court’s inquiry is directed to whether the allegations constitute

a statement of a claim under Federal Rule of Civil Procedure 8(a).

Id. § 1357.

     A complaint should be dismissed “if it does not allege ‘enough

facts to state a claim to relief that is plausible on its face.’”

Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).      “Facial

plausibility is established once the factual content of a complaint

‘allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’” Nemet Chevrolet,

591 F.3d at 256 (quoting Iqbal, 129 S. Ct. at 1949).       Detailed

factual allegations are not required, but the facts alleged must be

sufficient “to raise a right to relief above the speculative

level.”    Twombly, 550 U.S. at 555.



                                  7
                              III.    Discussion

     Following its review of the fully briefed motion for partial

dismissal of the plaintiff’s complaint, and the memoranda in

support, and for the reasons set forth below, this Court denies in

part and grants in part as framed the defendants’ motion for

partial dismissal.

     This Court has construed the complaint in the light most

favorable to Mills Wetzel for the purposes of deciding the motion

for partial dismissal.        In doing so, this Court finds that Mills

Wetzel’s complaint asserts sufficient factual allegations against

the defendants to survive the defendants’ Rule 12(b)(6) motion for

partial dismissal as to the allegations of alter ego (Count IV),

breach of contract (Count V), and plaintiff’s claim for attorneys’

fees related to its breach of contract claim.                This Court finds

that the plaintiff’s complaint, as it relates to the counts stated

above, asserts factual allegations sufficient “to raise a right to

relief above the speculative level.”           Twombly, 550 U.S. at 555.

     Conversely,     this     Court    finds    it   appropriate    to   grant

defendants’    motion   for    partial      dismissal   as   it   pertains   to

plaintiff’s claims for fraud (Count VI), conversion (Count VII),

breach of the implied duty of good faith and fair dealing (Count

VIII), and punitive damages (Count X).

A.   Alter Ego (Count IV)

     As   to   the   alter    ego     (Count   IV)   allegation,    plaintiff

specifically asserts an allegation of alter ego in its complaint



                                        8
stating that the various entities operate as divisions of EQT

Corporation, and also alleges that all EQT defendants have held

themselves out as one entity.      Plaintiff contends that under Iqbal

and Twombly, it “has pleaded more than sufficient factual content

to allow the Court to draw the reasonable inference that the EQT

defendants are alter egos of each other and, as a result of the

alleged conduct, plaintiff’s breach of contract and alter ego

claims each have facial plausibility against all EQT defendants and

must survive the motion to dismiss.          ECF No. 31 at 17.     At the

least, plaintiff contends that discovery is required to flesh out

the relationships among the various EQT defendants to determine

whether all EQT defendants are alter egos of each other and whether

the non-EQT Production defendants also breached the terms of

plaintiff’s leases.       Id.    This Court agrees.       Taken as true,

plaintiff’s detailed allegations in the complaint, at a minimum,

allege a prima facie alter ego claim as it relates to defendants.

Based upon the standard of review for motions to dismiss, this

Court    finds   that   the   plaintiff’s   alter   ego   allegations    are

sufficient to warrant denial of the motion to dismiss.                  More

detailed factual allegations at this stage are not necessary.

        Thus, the defendants’ motion for partial dismissal is denied

as to plaintiff’s allegation of alter ego (Count IV).

B.      Breach of Contract (Count V)

        As to the breach of contract allegation (Count V) against the

“non-lessee” entities, this Court has construed the complaint in



                                     9
the   light    most   favorable   to    Mills   Wetzel,   and   finds   that

plaintiff’s claim is sufficiently pled.         Under West Virginia law,

a prima facie breach of contract claim requires the plaintiff to

allege four elements: (1) that there is a valid, enforceable

contract, (2) that the plaintiff has performed under the contract,

(3) that the defendant has breached or violated its duties or

obligations under the contract, and (4) that the plaintiff has been

injured as a result.     KBS Preowned Vehicles, LLC v. Reviva, Inc.,

No. 1:13CV138, 2014 WL 12591890, at *2 (N.D. W. Va. Mar. 26, 2014)

(citing Dan Ryan Builders, Inc. v. Crystal Ridge Dev., Inc., No.

1:09CV161, 2013 WL 5352844, *11 (N.D. W. Va. Sept. 24, 2013); Exec.

Risk Indem., Inc. v. Charleston Area Med. Ctr., Inc., 681 F. Supp.

2d 694, 714 (S.D. W. Va. 2009)).

      In order to properly state a claim for relief, plaintiff is

required to provide a “short and plain statement of the claim” that

gives defendants “fair notice of what the claim is and the grounds

upon which it rests.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555, 127 S. Ct. 1955, 1965 (2007).               Plaintiff has met this

standard, and its breach of contract claim is pled with sufficient

specificity.     Based upon the standard of review for motions to

dismiss, this Court finds that the plaintiff’s breach of contract

allegations are sufficient to warrant denial of the motion to

dismiss.   More detailed factual allegations at this stage are not

necessary.




                                       10
     Thus, the defendants’ motion for partial dismissal is denied

as to plaintiff’s claim for breach of contract (Count V).

C.   Fraud (Count VI) and Conversion (Count VII)

     As   to   the   fraud   (Count   VI)   and   conversion   (Count   VII)

allegations, defendants contend that because plaintiff’s rights and

obligations arise solely from the leases at issue, plaintiff’s

causes of action for fraud and conversion are barred by the gist of

the action doctrine and must be dismissed.           ECF No. 12 at 6.     In

response, plaintiff contends that an opinion issued by the Supreme

Court of Pennsylvania, Bruno v. Erie Ins. Co., 630 Pa. 79, 106 A.3d

48 (2014), and an opinion from the United States District Court for

the Southern District of West Virginia, Good v. Am. Water Works

Co., Inc., No. CV 2:14-01374, 2016 WL 5441035 (S.D. W. Va. Sept.

27, 2016), have “washed away previous understandings of the Gist of

the Action Doctrine” and implies that Gaddy Eng’g Co. v. Bowles

Rice McDavid Graff & Love, 746 S.E.2d 568, 577 (W. Va. 2013), is on

uncertain ground.     ECF No. 31 at 18.

     As defendants correctly note, plaintiff’s argument ignores

opinions issued by the United States District Court for the

Northern District of West Virginia dismissing tort-based claims

based upon the gist of the action doctrine.          See Corder v. Antero

Res. Corp., No. 1:18CV30, 2018 WL 2925128, at *10 (N.D. W. Va. June

11, 2018), Stern v. Columbia Gas Transmission, LLC, No. 5:15CV98,

2016 WL 7053702, at *4-5 (N.D. W. Va. Dec. 5, 2016), Rodgers v. Sw.

Energy Co., No. 5:16-CV-54, 2016 WL 3248437, at *3 (N.D. W. Va.



                                      11
June 13, 2016), and Packard v. Antero Res. Corp., No. 1:18CV04,

2018 WL 2348398, at *3 (N.D. W. Va. May 23, 2018).

     The gist of the action doctrine provides that “a tort claim

arising from a breach of contract may be pursued only if the action

in tort would arise independent of the existence of the contract.”

Corder v. Antero Res. Corp., 322 F. Supp. 3d 710, 722 (N.D. W. Va.

2018) (internal quotations omitted) (citing Secure US, Inc. v.

Idearc Media Corp., No. 1:08CV190, 2008 WL 5378319, at *3–4 (N.D.

W. Va. Dec. 24, 2008) (quoting Syl. Pt. 9, Lockhart v. Airco

Heating & Cooling, 211 W. Va. 609, 567 S.E.2d 619 (2002)).

     Under the gist of the action doctrine, a plaintiff cannot

maintain a tort claim in a breach of contract case where one of the

following four factors is present: (1) “liability arises solely

from the contractual relationship between the parties”; (2) “the

alleged duties breached were grounded in the contract itself”; (3)

“any liability stems from the contract”; or (4) “the tort claim

essentially duplicates the breach of contract claim or . . . the

success of the tort claim is dependent on the success of the breach

of contract claim.”    Gaddy Eng’g Co. v. Bowles Rice McDavid Graff

& Love, LLP, 746 S.E.2d 568, 577 (W. Va. 2013).       Accordingly, in

order to maintain a cause of action for tort, a plaintiff must

establish the existence of a legal duty independent from any

contractual duty.     Lockhart, 567 S.E.2d at 624.   The gist of the

action doctrine was intended to “prevent the recasting of a

contract claim as a tort claim.”       Rodgers v. Sw. Energy Co., No.



                                  12
5:16-CV-54, 2016 WL 3248437, at *4 (N.D. W. Va. June 13, 2016)

(citing Covol Fuels No. 4, LLC v. Pinnacle Min. Co., LLC, 785 F.3d

104, 115 (4th Cir. 2015) (quoting Gaddy Eng’g Co., 746 S.E.2d at

577)).

     Plaintiff   attempts    to   argue     that    “[d]uring    the   parties’

contractual relationship, EQT committed the torts of fraud and

conversion.”     ECF   No.   31   at    21.        Plaintiff    contends   that

“[a]lthough the contracts are what brought the parties together,

EQT had independent duties – including broad social duties based on

the principles of tort – to (1) not knowingly misrepresent material

facts to Mills Wetzel to induce it to act to its own detriment and

(2) not wrongfully to convert through fraud and deception Mills

Wetzel’s property to its corporate use.”              Id.   This Court finds

plaintiff’s argument to be unavailing.

     Upon review of the plaintiff’s complaint, this Court finds

that plaintiff’s alleged tort claims for fraud and conversion arise

from the contractual relationship between Mills Wetzel and the

defendants.    This contractual relationship is established by the

Richwood Leases and the Stone Lease at issue.               Plaintiff’s fraud

claim is grounded in allegations that “EQT engaged in a scheme

designed to mislead, defraud, and deprive Mills Wetzel of its

royalties due to it under the Leases,” and that “EQT’s scheme and

intentional omissions and misrepresentations to Mills Wetzel have

resulted in a false and undervalued calculation and payment of the

royalties due to Mills Wetzel and constitute fraud under the



                                       13
Richwood Leases and the Stone Lease.”                  ECF No. 1 at 22, 23.

Further, plaintiff’s conversion claim is likewise grounded in an

allegation that “[b]y refusing Mills Wetzel’s demands for the

return of improperly withheld royalties, and by converting and

making     use   of     Mills     Wetzel’s     personal    property,    EQT     has

intentionally, willfully, and maliciously breached its duties to

Mills Wetzel and has converted the said Mills Wetzel monies to

EQT’s own use.”       ECF No. 1 at 26.       Moreover, plaintiff asserts as

a general allegation in its complaint that EQT failed to “comply

with all lease terms and conditions” pursuant to the Richwood

Leases and the Stone Lease, and that “EQT has failed and refuses to

pay Mills Wetzel royalties, as required under the Richwood Leases

and the Stone Lease.”           ECF No. 1 at 9, 10.       This Court finds that

the   alleged    tort    claims     asserted    by   plaintiff   do    not    arise

independently of the leases at issue.                Thus, under the law cited

above, and upon review of the plaintiff’s complaint as it relates

to allegations of fraud and conversion, this Court finds that

plaintiff’s tort claims are barred by the gist of the action

doctrine.

        Thus, the defendants’ motion for partial dismissal is granted

as to plaintiff’s claims for fraud (Count VI) and conversion (Count

VII).




                                        14
D.   Breach of the Implied Duty of Good Faith and Fair Dealing

(Count VIII)

     As to plaintiff’s claim for breach of the implied duty of good

faith and fair dealing (Count VIII), this Court finds that the

plaintiff’s claim cannot survive as a separate cause of action and

must be dismissed. Plaintiff alleges that defendants have violated

the implied covenant of good faith and fair dealing owed to

plaintiff by failing and refusing to provide the plaintiff with

honest, accurate and complete statements and accounting of all oil,

natural gas, NGLs and other hydrocarbons produced and sold, the

amounts received or value upon which royalties should be paid, and

accurate and timely payments of these royalties.           ECF No. 1 at 26.

     Under West Virginia law, breaches of implied covenants do not

“provide a cause of action apart from a breach of contract claim.”

Gaddy Eng’g Co. v. Bowles Rice McDavid Graff & Love, LLP, 746

S.E.2d 568, 578 (W. Va. 2013) (internal quotation marks omitted).

Rather,   such   claims   “sound[   ]   in   breach   of   contract.”      Id.

(internal quotation marks omitted).          West Virginia law recognizes

that “‘in every contract there exists an implied covenant of good

faith and fair dealing.’” Burbach Broad. Co. of Delaware v. Elkins

Radio Corp., 278 F.3d 401, 409 (4th Cir. 2002) (quoting Harless v.

First National Bank in Fairmont, 246 S.E.2d 270, 274 (W. Va.

1978)).    West   Virginia    law   does     not,   however,   recognize   an

independent cause of action for the breach of an implied covenant

of good faith and fair dealing separate and apart from a breach of



                                    15
contract claim.      Stand Energy Corp. v. Columbia Gas Transmission

Corp., 373 F. Supp. 2d 631, 644 (S.D. W. Va. 2005); see also Warden

v. PHH Mortg. Corp., No. 3:10–cv–75, 2010 WL 3720128, at *5 (N.D.

W. Va. Sept. 16, 2010).         If plaintiff’s claim for breach of the

implied duty of good faith and fair dealing were to survive the

partial motion to dismiss, it would have to be properly construed

as a breach of contract claim against EQT Production, which has

already been pled in this matter.

     Thus, the defendants’ motion for partial dismissal is granted

as to plaintiff’s claim for breach of the implied duty of good

faith and fair dealing (Count VIII).

E.   Punitive Damages (Count X) and Attorneys’ Fees

     As to the punitive damages allegation (Count X), plaintiff

alleges that “[t]he wrongful actions of EQT as set forth herein

were committed wantonly, maliciously, fraudulently, and knowingly,

with the intention to cause harm to [p]laintiff and enrich itself,

and in violation of fair dealing and public policy.”             Therefore,

plaintiff claims, “[p]laintiff is entitled to an award of punitive

damages against EQT to financially punish and deter EQT from

further   malicious    conduct    and     to   deter   other   lessees    from

committing   other    similar    malicious,     fraudulent,    unlawful   and

intentional acts and like conduct in the future.”          ECF No. 1 at 28.

     To recover punitive damages in West Virginia, a plaintiff must

prove by a preponderance of the evidence “gross fraud, malice,

oppression, or wanton, willful, or reckless conduct or criminal



                                     16
indifference to civil obligations affecting the rights of others.”

Vandevender v. Sheetz, Inc., 490 S.E.2d 678, 682 (W. Va. 1997).

However, under West Virginia law, punitive damages are generally

unavailable   in    a    breach   of   contract     action.    See      Berry   v.

Nationwide Mut. Fire Ins. Co., 381 S.E.2d 367, 374 (W. Va. 1989)

(“Generally, absent an independent, intentional tort committed by

the defendant, punitive damages are not available in an action for

breach of contract.”); Hayseeds, Inc. v. State Farm Fire & Cas.,

352 S.E.2d 73, 80 (W. Va. 1986) (“Generally, punitive damages are

unavailable in an action for breach of contract unless the conduct

of the defendant constitutes an independent, intentional tort.”);

Thornburg v. Acordia Nat’l, Inc.,                No. CV 3:05-0801, 2006 WL

8438813, at *4 (S.D. W. Va. Mar. 9, 2006) (A breach of contract

claim will not support a claim for punitive damages.).

     This Court, for the reasons previously stated, has found that

plaintiff’s alleged claims for fraud and conversion are subject to

dismissal. Thus, plaintiff’s complaint fails to set forth a viable

independent, intentional tort that would entitle plaintiff to

potentially recover punitive damages.

     As to plaintiff’s claim for attorneys’ fees, plaintiff alleges

that specific provisions of the Richwood Leases and Stone Lease

allow for its recovery of attorneys’ fees in this action. See ECF.

No. 1 at 3, 5, 7.       Plaintiff requests that “Mills Wetzel be awarded

reasonable    costs      of   collection    of    all   withheld   or    payable

royalties, including reasonable attorney[s’] fees and court costs



                                       17
in accordance with the specific terms of the Richwood Leases and

the Stone Lease.”     ECF No. 1 at 29.       In response, defendants

contend that even if the aforementioned leases contain clauses

regarding the recovery of attorneys’ fees, plaintiff’s allegations

as to the non-lessee entities cannot overcome the fundamental

hurdle that the non-lessee entities are not parties to the leases

at issue allegedly providing for the recovery of attorneys’ fees

and that no privity exists between the non-lessee entities and

plaintiff.    ECF   No.   12   at   15-16.   Defendants    contend   that

“[p]laintiff’s entitlement, if any, to attorneys’ fees is limited

to [p]laintiff’s allegations as to EQT Production” because “EQT

Production and [p]laintiff are parties to the Richwood Leases and

the Stone Lease.”   ECF No. 12 at 16.

     Attorneys’ fees are generally not available for breach of

contract claims.    Generally, “absent a contractual or statutory

provision to the contrary, a prevailing party cannot recover

attorneys’ fees and expenses from a losing party.”        Hitachi Credit

Am. Corp. v. Signet Bank, 166 F.3d 614, 631 (4th Cir. 1999) (citing

Mullins v. Richlands Nat’l Bank, 241 Va. 447, 403 S.E.2d 334, 335

(1991)).   Further, “[i]t is well-settled that ‘[a] non-party to a

contract cannot be sued for breach of contract.’”           Ohio Valley

Health Servs. & Educ. Corp. v. Riley, 149 F. Supp. 3d 709, 715

(N.D. W. Va. 2015) (quoting A. Hak Indus. Servs. BV v. TechCorr

USA, LLC, 2014 WL 7243191, at *12 (N.D. W. Va. Dec. 19, 2014)).




                                    18
     However, this Court has construed the complaint in the light

most favorable to Mills Wetzel for the purposes of deciding the

motion for partial dismissal.          In doing so, this Court finds that

Mills Wetzel’s complaint asserts sufficient factual allegations

against the defendants to survive the defendants’ motion for

partial dismissal as to plaintiff’s claim for attorneys’ fees

related to its breach of contract claim.              For the reasons stated

above in this Court’s analysis of the defendants’ motion to dismiss

the plaintiff’s alter ego claim and breach of contract claim, this

Court     finds    that    discovery    is    required   to    flesh    out    the

relationships among the various EQT defendants to determine whether

all EQT defendants are alter egos of each other and whether the

non-EQT     Production      defendants       also   breached    the    terms    of

plaintiff’s leases.        Accordingly, plaintiff’s claim for potential

recovery of attorneys’ fees as it relates to the breach of contract

claim, at this stage, must survive the motion to dismiss.

     Thus, the defendants’ motion for partial dismissal is granted

as to plaintiff’s claim for punitive damages (Count X), and denied

as to plaintiff’s claim for attorneys’ fees.

                                 IV.   Conclusion

     After review of the plaintiff’s complaint, as well as the

fully briefed contentions of the parties and the applicable law

and, for the reasons stated above, this Court finds that the

defendants’       motion   for   partial     dismissal   of    the    plaintiff’s

complaint is denied as to plaintiff’s claims for alter ego (Count



                                        19
IV), breach of contract (Count V), and plaintiff’s request for

attorneys’ fees.   Defendants’ motion for partial dismissal is

granted as to plaintiff’s claim for fraud (Count VI), conversion

(Count VII), breach of the implied duty of good faith and fair

dealing (Count VIII), and punitive damages (Count X).

     Accordingly, for the reasons stated above, the defendants’

motion for partial dismissal (ECF No. 11) is DENIED IN PART and

GRANTED IN PART AS FRAMED.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein.

     DATED:    January 22, 2019



                              /s/ Frederick P. Stamp, Jr.
                              FREDERICK P. STAMP, JR.
                              UNITED STATES DISTRICT JUDGE




                                  20
